NOT PRECEDENTIAL

                     UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT
                              _______________

                                  No. 20-3073
                                _______________

                          ALLEGHENY LUDLUM, LLC,
                                             Appellant

                                        v.

    LIBERTY MUTUAL INSURANCE COMPANY; LIBERTY MUTUAL FIRE
  INSURANCE COMPANY; HARTFORD CASUALTY INSURANCE COMPANY;
     HARTFORD ACCIDENT & INDEMNITY COMPANY; CONTINENTAL
     CASUALTY COMPANY*; UNITED STATES FIDELITY & GUARANTY
                              COMPANY
               *Party was dismissed per 1/6/21 Court Order
                          ________________

                  On Appeal from the United States District Court
                      For the Western District of Pennsylvania
                              (D.C. No. 2-17-cv-01243)
                 District Judge: Honorable William S. Stickman, IV
                                 ________________

                               Argued May 20, 2021

            Before: McKEE, RESTREPO and FUENTES, Circuit Judges

                        (Opinion filed: September 14, 2021)

Jessica Moran
David R. Osipovich
Thomas M. Reiter [Argued]
Thomas J. Smith
K&L Gates
210 Sixth Avenue
Pittsburgh, PA 15222
       Counsel for Appellant
Kathleen K. Kerns
John C. Sullivan    [Argued]
Post & Schell
1600 John F. Kennedy Boulevard
Four Penn Center, 14th Floor
Philadelphia, PA 19103
        Counsel for Appellees Liberty Mutual Insurance Co and Liberty Mutual Fire
Insurance Co
Timothy R. Dingilian
Myles D. Morrison
James P. Ruggeri          [Argued]
Shipman & Goodwin
1875 K Street, N.W.
Suite 600
Washington, DC 20006

Patrick M. Fahey
Shipman & Goodwin
One Constitution Plaza
Hartford, CT 06103

Michael A. Shiner
Tucker Arensberg
1500 One PPG Place
Pittsburgh, PA 15222
      Counsel for Appellees Hartford Casualty Insurance Co and Hartford Accident &
Indemnity Co
Rod B. McCullough
Alan S. Miller      [Argued]
Houston Harbaugh
401 Liberty Avenue
22nd Floor, Three Gateway Center
Pittsburgh, PA 15222
       Counsel for Appellees United States Fidelity & Guaranty Co




                                          2
                                    ________________

                                        OPINION*
                                    ________________
McKEE, Circuit Judge
       Appellant Allegheny Ludlum, LLC appeals the District Court’s grant of summary

judgment to its insurers Liberty Mutual Insurance Company; Liberty Mutual Fire

Insurance Company (together “Liberty”); Hartford Casualty Insurance Company;

Hartford Accident & Indemnity Company (together “Hartford”); and United States

Fidelity & Guaranty Company (“USF&G”).1 The District Court rejected Allegheny

Ludlum’s assertion that the four-year statute of limitations had not expired on its

declaratory judgment and bad faith claims against Appellees Liberty and Hartford.2

Applying the Pennsylvania Superior Court en banc decision in Selective Way Insurance

Co. v. Hospitality Group Services, Inc.,3 the District Court determined Allegheny

Ludlum’s cause of action accrued when the insurers denied coverage in 2010, seven years

before Allegheny Ludlum filed suit. We will affirm the District Court as to the claims

against those insurers substantially for the reasons set forth in the District Court’s

Memorandum and Order.




*
  This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
1
  Appellee Continental Casualty Company was dismissed per the Court’s January 6, 2021
order.
2
  Allegheny Ludlum, LLC, v. Liberty Mut. Ins. Co., 487 F. Supp. 3d 350, 355-60 (W.D. Pa
2020).
3
  119 A.3d 1035 (Pa. Super. 2015).

                                              3
       We will also affirm the grant of summary judgment in favor of Appellee USF&G.

The District Court relied upon the absence of a covered “occurrence” under the policy.4

We need not determine if there was a covered occurrence because the USF&G pollution

provision clearly excludes coverage of bodily injury that “would not have occurred but

for exposure to pollutants.”5 It is clear that the plaintiffs’ claims arose from their

exposure to hexavalent chromium in welding fumes, and that the District Court correctly

identified those fumes as a pollutant within the scope of the pollution exclusion.

Accordingly, we will also affirm the District Court’s order as to USF&G.




4
  See Allegheny Ludlum, 487 F. Supp. 3d at 360 (citing Kvaerner Metals Div. of Kvaerner
U.S., Inc. v. Comm. Union Ins. Co., 908 A.2d 888, 897 (Pa. 2006)).
5
  Id. at 363.

                                               4